Citation Nr: 9900122	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
simple mastectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
October 1970 and from December 1970 to December 1974.  The 
instant appeal arose from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for a right simple mastectomy for cancer of the 
breast.  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1997 for further development.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that her service-
connected fibrocystic disease of the breast was related to 
the development of her breast cancer and the resultant right 
simple mastectomy in that the fibrocystic disease caused or 
aggravated the breast cancer.  For these reasons, she 
believes that service connection for residuals of a right 
simple mastectomy is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence of record is against establishing entitlement for 
service connection for residuals of a right simple 
mastectomy.


FINDINGS OF FACT

1.  Breast cancer was not present during the veteran's 
periods of active military service and was not manifest 
within one year following her release from active duty.

2.  The appellant is service-connected for fibrocystic 
disease.

3.  The medical evidence of record reveals that the veteran 
underwent a right simple mastectomy in 1994 after cancer was 
found in the right breast.

4.  The preponderance of the objective medical evidence of 
record does not link the appellant's residuals of a right 
simple mastectomy or breast cancer to service or to her 
service-connected fibrocystic disease, and fibrocystic 
disease did not aggravate the right breast cancer.


CONCLUSION OF LAW

Right breast cancer, status post right simple mastectomy, was 
not incurred in or aggravated during the veteran's active 
military service, may not be presumed to have been incurred 
in service, and was not aggravated by or is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are silent as to right 
breast cancer.  Her December 1970 reenlistment examination 
did not note any problems as regards the breasts.  A December 
1972 reenlistment examination noted fibrocystic disease 
manifested by a 1.5 centimeter (cm) diameter cyst at 11 
oclock on the left breast.  Her December 1974 discharge 
examination revealed mild fibrocystic changes in the upper 
hemisphere of both breasts.  No skin changes, dimpling, 
fixation, discharge, nipple retraction or axillary nodes were 
found.

The veteran was service-connected for fibrocystic disease in 
a June 1976 rating decision which noted that several lumps 
were palpated in both breasts on a recent VA examination.  A 
noncompensable disability evaluation was assigned.  The 
veterans disability evaluation was increased to 10 percent 
in a February 1985 rating decision based upon a recent VA 
examination report which found bilateral severe fibrocystic 
disease manifested by small lumps and conglomerates of lumps.  
In August 1985 the veteran was briefly hospitalized for 
biopsies of both breasts which revealed no malignancies.

A review of private and VA post-service medical treatment 
records reveal that the veteran sought treatment regularly 
for her fibrocystic disease which included mammograms at 
least once a year .  VA and private treatment records in 1994 
show that a June 1994 mammogram revealed a firm area of 
nodularity in the right breast.  A biopsy was recommended, 
and a July 1994 VA pathology report diagnosed microinvasive 
ductile carcinoma.  In August 1994 she was hospitalized for 
several days and underwent a right simple mastectomy.

A September 1994 VA examination noted that the surgical 
incision was healing well.  No active malignant process was 
apparent, and no loss of function was noted.  The diagnosis 
was post-operative right simple mastectomy.  The examiner was 
asked to provide an opinion as to the relationship between 
the fibrocystic disease and the breast cancer.  He responded, 
this is NOT a known connection--[h]owever the pathologist 
who has the slides in Gainesville may have an opinion.  In 
general the cause of breast Ca[ncer] is still unknown [and] 
usualy [sic] unrelated to most types of Cystic Fibrosis.  My 
opinion is NOT authoritative. (Emphasis in the original).

A March 1996 VA follow-up record for residuals of a right 
simple mastectomy was essentially normal with no evidence of 
tumor recurrence.  The Board notes that the veteran underwent 
a left simple prophylactic mastectomy in May 1996.  In a May 
1998 rating decision, the disability evaluation for 
fibrocystic disease was increased to 30 percent and was 
recharacterized as residuals of a left simple mastectomy. 

The veterans claim for service connection for residuals of a 
right simple mastectomy originated in July 1994.  She has 
asserted that her service-connected fibrocystic disease of 
the breast was related to the development of her breast 
cancer and the resultant right simple mastectomy in that the 
fibrocystic disease caused or aggravated the breast cancer.

Pursuant to the Boards May 1997 remand, opinions were 
requested from a VA pathologist and a VA oncologist as to 
whether the service-connected fibrocystic disease aggravated 
or otherwise caused the development of the right breast 
cancer.  In response, the Board received three opinions.  The 
first opinion, dated August 8, 1997, was prepared by D. S. 
Zander, M.D., Chief, Anatomic Pathology, at the Gainesville, 
VA Medical Center (MC).  The Board notes that Dr. Zander 
provided the diagnosis of breast cancer in the July 1994 
pathology report, noted above.  Dr. Zander stated, [t]hough 
some components of fibrocystic disease are associated with 
an increased risk of developing breast carcinoma, I know of 
no way to prove that an individual patients breast carcinoma 
was caused by their fibrocystic disease.

The second opinion, dated August 11, 1997, was prepared by B. 
P. Croker, M.D., Ph. D., Chief, Pathology and Laboratory 
Medicine, at the Gainesville, VAMC.  The Board notes that Dr. 
Croker prepared the post-operative pathology report of the 
veterans breast specimen in August 1994.  That report 
diagnosed atypical hyperplasia in addition to ductal 
carcinoma in situ with microinvasion.  Dr. Croker stated:

Statistical studies suggest an 
association between hyperplasia of the 
breast and breast cancer.  Hyperplasia of 
the breast is seen in patients with 
fibrocystic disease.  There is no 
evidence from the studies that have been 
done or that could be done at this 
hospital to show that this patients 
breast cancer was caused by her 
fibrocystic disease or her fibrocystic 
disease aggravated her breast cancer.

The third opinion, dated August 28, 1997, was prepared by D. 
L. McCarley, M.D., Chief, Hematology/Oncology, at the 
Gainesville, VAMC.  Dr. McCarley stated, [i]t is impossible 
to determine whether the patients fibrocystic disease caused 
her breast cancer.  Fibrocystic disease does not aggravate 
breast cancer.

The Board has found the veteran's claim for service 
connection for residuals of a right simple mastectomy "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) based 
on the August 1997 statements of Dr. Zander and Dr. Croker 
indicating a possible link between hyperplasia or fibrocystic 
disease and breast cancer, the fact that the veteran is 
presently service-connected for fibrocystic disease and has 
been diagnosed with hyperplasia, and the fact that the 
veteran had right breast cancer.  That is, the Board finds 
find that the appellant has presented a claim which is 
plausible.  See Lathan v. Brown, 7 Vet. App. 359 (1995) (a 
medical opinion does not have to be expressed in terms of 
certainty in order to serve as the basis for a well-grounded 
claim); Obert v. Brown, 5 Vet. App. 30 (1993) (speculative 
medical opinions are sufficient to present a minimally 
well-grounded claim); but see Winsett v. West, 11 Vet. App. 
420 (1998) (just as likely the equivalent of may or may 
not and is an insufficient basis for an award of service 
connection).

The Board is also satisfied that all relevant facts regarding 
the claim have been properly developed.  This case has been 
remanded for further development, and a VA examination was 
performed.  The veteran has not asserted and there is nothing 
in the record that shows that there are missing, relevant 
records.  For these reasons, the Board finds that VAs duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  A disposition on the merits is now in 
order.

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 Vet. 
App. 343 (1993).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

For certain chronic diseases, including malignant tumors, the 
law provides a presumption of service connection if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

The appellant has not contended that service connection for 
residuals of a right simple mastectomy is warranted on a 
direct basis.  Regardless, the clear weight of the evidence 
is against a grant of service connection on a direct basis.  
The service medical records do not show the incurrence of 
breast cancer in service.  As noted above, only fibrocystic 
disease was diagnosed in service.  

Further, the medical evidence supports a finding that the 
veteran's breast cancer was first manifest over one year 
after her last period of active duty ended.  Right breast 
cancer was first diagnosed in 1994, almost 20 years after her 
final separation from service.  The medical evidence reveals 
that earlier mammograms and biopsies did not show any 
malignancy of the breasts.

The Board also finds that the clear weight of the evidence is 
against a grant of service connection for residuals of a 
right simple mastectomy on a secondary basis.  While the 
Board acknowledges that Dr. Zander and Dr. Croker indicated 
that there is a statistical association between some 
components of fibrocystic disease and an increased risk for 
developing breast cancer, the preponderance of the evidence 
does not show that the veterans service-connected 
fibrocystic disease caused or aggravated the breast cancer.

A review of the four VA medical opinions shows that the clear 
preponderance of the evidence does not support a relationship 
between the veterans service-connected fibrocystic disease 
and the residuals of a right simple mastectomy.  First, the 
October 1994 VA examiner did not believe there was a 
connection as the cause of breast cancer remains unknown and 
is usually unrelated to most types of cystic fibrosis.  
Second, the August 1997 opinions by Drs. Zander, Croker, and 
McCarley reveal that there is no evidence of a relationship 
in this case between the veterans service-connected 
fibrocystic disease and her breast cancer.  Dr. Zander stated 
there was no way to prove such a relationship; Dr. Croker 
stated that there was no evidence either from studies 
that had been performed or that could be performed which 
would show that the veterans fibrocystic disease caused or 
aggravated her breast cancer; and Dr. McCarley flatly stated 
that fibrocystic disease does not aggravate breast cancer in 
addition to providing his opinion that it was impossible 
to determine a link between the veterans fibrocystic disease 
and her breast cancer.

As the Board has determined that a preponderance of the 
evidence is against the veteran's claim, application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107 is inappropriate in this case.

The evidence of record does not establish the presence of 
breast cancer either during the veteran's periods of active 
military service or within one year following her separation 
from military service.  Further, the preponderance of the 
evidence does not show that the right breast cancer was 
caused by or aggravated by the veterans service-connected 
fibrocystic disease.  Accordingly, under the circumstances, 
it follows that service connection for residuals of a right 
simple mastectomy is not in order on either a direct or 
secondary basis.


ORDER

A claim for entitlement to service connection for residuals 
of a right simple mastectomy is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
